Citation Nr: 0935965	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  08-13 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1969, 
and from September 1970 to March 1971.  He died September [redacted], 
2005.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The appellant, who is the Veteran's widow, testified before 
the undersigned Acting Veterans Law Judge at the VARO on 
Travel Board in August 2009; a transcript is of record. 


FINDINGS OF FACT

Medical opinion is in equipoise raising a doubt to be raised 
in favor of the Veteran's cardiovascular death having been 
caused, contributed to or lent assistance by his service-
connected PTSD.


CONCLUSION OF LAW

With resolution of reasonable doubt, the cause of the 
Veteran's death was related to, contributed to, or otherwise 
lent assistance to by service-connected disability.  38 
U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1310 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303(a)(c), 3.307, 3.309, 
3.310, 3.312 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  Given the grant herein, 
additional discussion of those procedures is unnecessary

Applicable Legal Criteria

Under 38 U.S.C.A. § 1110, a Veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service. A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service. See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Service connection may also be granted on a presumptive basis 
for certain chronic disabilities when manifested to a 
compensable degree within the initial post- service year. 38 
C.F.R. §§ 3.307, 3.309(a).

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In order for service connection for the cause of a Veteran's 
death to be granted, it must be shown that a service- 
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability. 38 C.F.R. 
§ 3.312.  When it is determined that a Veteran's death was 
service connected, his surviving spouse is generally entitled 
to dependency and indemnity compensation (DIC). See 38 
U.S.C.A. § 101.

The death of a Veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a). The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto. 38 C.F.R. § 3.312(b). The 
service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death. It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 38 C.F.R. § 3.312(c)(1). The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected disability accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

When it is determined that a Veteran's death was service 
connected, his surviving spouse is generally entitled to 
dependency and indemnity compensation (DIC).  See 38 U.S.C.A. 
§ 1310.

If the decedent's death is determined not to be service 
connected, a surviving spouse may still be entitled to DIC 
benefits, under certain specific conditions set out by law. 
DIC is payable to the surviving spouse where it is shown that 
the Veteran's death was not the result of willful misconduct, 
and he (1) was continuously rated totally disabled for the 10 
years immediately preceding death; or (2) was rated totally 
disabled upon separation from service, was continuously so 
rated, and died more than five but less than ten years after 
separation from service; or (3) the Veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death. 
38 U.S.C.A. § 1318(b). The implementing regulation is at 38 
C.F.R. § 3.22.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

In this, as in any other case, it remains the duty of the 
Board as the fact finder to determine credibility in any 
number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  In general, lay individuals may not 
render medical conclusions, see Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); however, a lay statement may be made which 
relays the visible symptoms of a disease or disability or the 
facts of observed situations or circumstances, see Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991), after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence.  More recently, the 
U.S. Court of Appeals for the Federal Circuit held, in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006), that the Board is obligated to, and fully justified 
in, determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Lay statements may be competent to support a claim 
as to lay-observable events or lay-observable disability or 
symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, supra.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence,"  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), and has also held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).



Pertinent Factual Background and Analysis

At the time of his death, the Veteran had service connection 
for PTSD, rated at several graduating levels and posthumously 
retroactively assessed at 100 percent disabling.

The Veteran died on September [redacted], 2005.  An official amended 
certificate of death shows the cause of death as 
cardiopulmonary arrest due to or a consequence of stress 
caused from PTSD. 

A detailed statement is of record, dated in November 2004, 
from Dr. JAB, a senior scientist with an academy of medicine, 
to the effect that as an epidemiologist and medical 
researcher who had been involved in Veteran's health studies 
for many years, (and citing statistics, studies, etc.), he 
opined that a Veteran with a long-term history of PTSD has a 
high risk for developing various heart problems.

JVI, M.D., in a statement in May 2006, indicated that the 
Veteran had been his patient from March 1991 to February 
2001.  He noted that in addition to his mental health issues 
and the diagnosis of PTSD, he had developed coronary artery 
disease requiring angioplasty and stenting on more than one 
occasion.  Dr. I opined that he felt that there was a both a 
direct and indirect relationship and causation between the 
PTSD and his heart disabilities which eventually included 
myocardial infarction.

The appellant has submitted copies of medical treatises on 
the matter at hand.

A statement is of record from GKG, M.D., dated in November 
2006, which summarizes the Veteran's health over the years in 
and after service, and opines that he favored the large body 
of evidence associating the coronary vascular disease that 
caused his death with his PTSD.

One VA medical opinion, dated in November 2007, was to the 
effect that it was less likely than not that his PTSD was a 
contributing factor to his heart disability which caused his 
death.  In reaching that conclusion, the physician 
specifically noted that the medical literature regarding the 
relationships of PTSD to coronary artery disease "does not 
reveal consensus, certainly no clear cut consensus", in that 
regard. 

In assessing the appellant's claim in this case, there are a 
number of collateral factors, but the primary issue is 
whether the Veteran's PTSD caused, contributed or in any way 
impacted the fundamental heart disease which killed him.  To 
grant service connection, the evidence need not be 
unequivocal, and it is not required that there be a clear-cut 
consensus on the matter, but merely an equipoise of the 
evidence which raises a doubt to be resolved in favor of the 
claim.  

Give the death certificate and more than one learned medical 
opinion of record, that threshold is clearly met in this case 
and the benefit is allowed. 


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


